—In a matrimonial action in which the parties were separated by judgment dated June 24, 1963, the defendant appeals from an order of the Supreme Court, Nassau County (Brucia, J.), dated June 8, 1994, which, inter alia, without a hearing, denied his application for downward modification of the amount of alimony and additional support which he is obligated to pay the plaintiff.
Ordered that the order is affirmed, with costs.
It is settled that in order to obtain a reduction of support or other financial provisions of a judgment of divorce or separation, the party seeking the reduction bears the burden of establishing a substantial change of circumstances (see, Nordhauser v Nordhauser, 130 AD2d 561; Tagarelli v Tagarelli, 50 AD2d 917, 918). Such a showing, however must be made initially by affidavit before the hearing processes of the court can be invoked (see, Hickland v Hickland, 56 AD2d 978, 979). The defendant’s conclusory allegations fall far short of creating issues of material fact necessitating a hearing with respect to the contentions of changed circumstances. Accordingly, summary disposition of the defendant’s motion was proper.
We have reviewed the defendant’s remaining contention and conclude that it is without merit. Mangano, P. J., Miller, Santucci and Hart, JJ., concur.